Russell, J.
1. The description of the public road was sufficiently specific and. definite. It was necessary that the accused be apprised of the public road upon which he was accused of being intoxicated, but this requirement was complied with when he was informed that it was a public road passing the residences of two named landowners and citizens.
2. The fact that a road is a public highway may be proved in any one of four ways. Johnson v. State, 1 Ga. App. 195 (58 S. E. 265). The evidence of dedication in the present case is clear and direct, and, in addition, the circumstance that the road was worked by convicts under the direction of the county authorities is sufficient to authorize the inference that it had been formally laid out and adopted as a public road by the county authorities.
3. The evidence authorized the conviction. Judgment affirmed.